Robinson, J.
Tbe plaintiff sues to recover on a promissory note, $2,528 and interest from March 12, 1914. Tbe defense is that the note was given for a special accommodation to make a showing of assets and it was not to be transferred, and that plaintiff is not a good faitb purchaser; that it did not receive tbe note in due course or for value. Tbe jury found a verdict for defendant, on which judgment was entered. Though forty errors are alleged, as usual, tbe only real question is on tbe sufficiency of tbe evidence to sustain tbe verdict. Certain it is tbe note was made without any consideration. It was made to the •Northwestern Underwriter’s’ Association, a Grand Forks insurance company. He made tbe note, not that it might be transferred, but that tbe company might use it as evidence to evade tbe Blue Sky Law and to mollify tbe insurance commissioner. Tbe transfer of the note was an act of bad faith. There is evidence that defendant caused bis daughter *108to write to the bank a letter by which it was cautioned against the purchase of the note. The bank denies the receipt of the letter, but its evidence is no more convincing than is the evidence that the letter was written, mailed, and received by the bank.
Then it appears that the bank did not pay for the note in cash or take it in the usual course of banking business. The note was turned over to the bank with several other notes in exchange for a lot of notes held by the bank. There is nothing to show the value of the notes, and they were all of a questionable character.
In 1909 the bank was organized by three persons, with an authorized capital of $20,000. The capital stock was divided between the three organizers thus: One took sixty-six shares; another took sixty-six shares; C. E. Yerry took sixty-eight shares and became the first president, cashier and manager of the bank. The underwriters’ company was organized about the same time as the bank. Its authorized capital stock was $100,000. Its directors and organizers were H. II. Hand, E. Sandlie, M. E. Nelson. One, Mr. Bradley, became president; H. H. Hand, secretary. In time they organized the now defunct Fire & Marine Insurance Company, which became a feeder, and obtained large bunches of farmers’ notes and transferred them to the parental company—an innocent purchaser, of course—and yet each company had the same officers, clerks, and did business in the same rooms.
Exhibit 6 shows a lot of notes, amounting to $13,399.86, marked “Notes turned over to the Insurance Company by Farmers’ Security Bank on June 2, 1914, having been taken up and settled for as per attached sheet.” Exhibit 7 purports to show a list of notes turned over to the bank June 2, 1914, by Northwestern underwriters in part payment of notes shown by exhibit 6. The bunch amounts to $8,444.20, and includes the Wibe note in suit. The same exhibit shows the insurance company was given a credit for checking account of O. E. Yerry, Treasurer of Northern Fire & Marine Insurance Company, $623.62, and for collection account, $5,290.35. Turned over to the bank same date. This is of importance as it shows that Yerry, the organizer and first president and manager of the bank, was also treasurer of the Fire & Marine Insurance Company. • It shows a kind of a marital relation between the companies and the bank. Exhibit 8 is a list of notes amounting to $85,445 which, on September 23, 1914, the underwriters *109turned over to the bank; agreeing that if any note was not paid when due it may be charged back or collected from the underwriters company after sixty days when it becomes due.
Mr. Bradley was president of the Underwriters Company and of the Fire & Marine Insurance Company. He testifies:
Q. Did your company ever sell and deliver that note to the bank ?
A, No, we did not sell the note.
Q. Did your company ever receive any value from the plaintiff bank for the note ?
A. No. (Fol. 213, 214, 233.)
It is needless to quote the testimony showing the intimate relations, winding and devious ways of those three corporations. It is clearly shown the Northwestern Company had no right to sell or transfer the note. It did not sell the note; the bank did not receive it in good faith or for value, or in due course of business. Both hy the direct and the circumstantial evidence, the verdict is well sustained.
Affirmed.
Birdzell and Grace, JJ., concur.
Bronson, J,, disqualified did not participate.